Title: To James Madison from Joseph Coffin Boyd, 25 August 1803 (Abstract)
From: Boyd, Joseph Coffin
To: Madison, James


25 August 1803, Portland. Was informed on his arrival from France of his appointment as commissioner of bankruptcy for the District of Maine. On presenting his commission to the board of commissioners, however, was informed that his commission was “not Valid” and that a Mr. Mussey had been appointed in his stead. His friends advised him to write to Judge Sewall “to know the truth” of the affair, but he believes, as does John Langdon, that he should address JM. Wishes to know “the will of the President” and JM’s orders.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Boyd”). 2 pp.; docketed by Jefferson; also docketed by Wagner as received 5 Sept. and with the note: “Mussey’s commission recites the vacancy to be in Boyd’s not qualifying.”




   
   Joseph Coffin Boyd (1760–1823) was a Portland merchant who, after serving in various public offices, became the first treasurer of the state of Maine in 1820 (William Willis, The History of Portland [1865; Somersworth, N.H., 1972 reprint], pp. 790–91; see also Salmon Chase to JM, 18 Feb. 1803 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:333 and n. 1]).



   
   John Mussey (1751–1823) was a Portland merchant known for building a city block of stores called “Mussey’s Row” (Willis, History of Portland, p. 549).


